Case 1:20-cv-02516-RBJ-KMT Document 11 Filed 10/23/20 USDC Colorado Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02516-GPG

  KHALFAN KHAMIS MOHAMED,

        Plaintiff,

  v.

  JONES,
  HUDDLESTON,
  OSAGIE,
  UNITED STATES,
  BRUSH,
  ESPINOZA,
  MILLER,
  MURTON, and
  ARMIHO,

        Defendants.


                                     MINUTE ORDER

  ENTERED BY MAGISTRATE JUDGE GORDON P. GALLAGHER

        Plaintiff’s Motion for the Court to Accept His “Prisoner Amended Complaint” (ECF
  No. 10) is GRANTED only as follows. The Amended Prisoner Complaint was filed
  October 5, 2020 (ECF No. 9) and is the operative pleading. The Court will review the
  Amended Prisoner Complaint as required by D.C.COLO.LCivR 8.1(b) in due course.

        Dated: October 23, 2020
